Per Curiam. A directed verdict for the defendant was rendered May 24, 1950, during the March term of Pulaski Circuit Court. The plaintiff’s motion for a new trial was overruled June 23d and 120 days given for filing a bill of exceptions. The March term expired Sept. 24th and the September term began the following day — the fourth Monday. October 20th appellant was given an extension of 30 days for the bill of exceptions and it was filed November 14th. This extension was given after the original allowance of 120' days had expired. Appellee contends that with expiration of the time first given the trial court was without jurisdiction to make the supplemental order. The Court thinks the intent of Act 90 of 1949 was to permit the judge to grant additional time during the succeeding term, provided such extension does not go beyond the statutory time for appeal. The motion is therefore denied.